UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund September 30, 2010 (Unaudited) Negotiable Bank Certificates of Deposit51.1% Principal Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria (Yankee) 0.35% - 0.42%, 10/14/10 - 12/3/10 300,000,000 a,b 300,000,000 Banco Santander SA (Yankee) 0.65%, 11/10/10 225,000,000 225,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.29%, 12/29/10 220,000,000 220,000,000 Barclays Bank (Yankee) 0.50% - 0.81%, 10/12/10 215,000,000 a 215,000,000 Barclays U.S. Funding 0.81%, 10/6/10 200,000,000 a 200,000,000 BNP Paribas (Yankee) 0.56%, 2/9/11 250,000,000 250,000,000 Citibank N.A. 0.36%, 2/24/11 300,000,000 300,000,000 Credit Agricole CIB (Yankee) 0.66%, 10/8/10 400,000,000 400,000,000 Credit Industriel et Commercial (London) 0.40%, 12/7/10 200,000,000 200,000,930 Fortis Bank SA/NV 0.52%, 2/14/11 100,000,000 100,000,000 Natixis (Yankee) 0.36% - 0.51%, 11/8/10 - 1/5/11 400,000,000 400,000,000 Royal Bank of Canada 0.39%, 10/1/10 250,000,000 a 250,000,000 Royal Bank of Scotland PLC (Yankee) 0.30%, 12/7/10 380,000,000 380,000,000 Skandinaviska Enskilda Banken (Yankee) 0.60%, 10/6/10 100,000,000 b 100,000,000 Unicredit Bank AG (Yankee) 0.75%, 10/12/10 400,000,000 400,000,000 Westpac Banking Corp. 0.40%, 11/16/10 250,000,000 a,b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,190,000,930) Commercial Paper2.4% General Electric Capital Corp. 0.44%, 10/20/10 100,000,000 99,976,778 Santander Central Hispano Finance (Delaware) Inc. 0.43%, 10/22/10 100,000,000 99,974,917 Total Commercial Paper (cost $199,951,695) Asset-Backed Commercial Paper9.6% Argento Variable Funding Ltd. 0.32%, 12/8/10 150,000,000 b 149,909,333 Cancara Asset Securitization 0.30% - 0.31%, 11/23/10 - 12/8/10 110,000,000 b 109,944,283 CRC Funding 0.27%, 11/22/10 25,000,000 b 24,990,250 Gemini Securitization Corp., LLC 0.23%, 10/1/10 350,000,000 b 350,000,000 Grampian Funding LLC 0.40%, 11/4/10 150,000,000 b 149,943,333 Total Asset-Backed Commercial Paper (cost $784,787,199) Corporate Note3.0% Credit Suisse 0.60%, 10/19/10 (cost $250,000,000) 250,000,000 a Time Deposits16.1% Branch Banking & Trust Co. (Grand Cayman) 0.16%, 10/1/10 300,000,000 300,000,000 Commerzbank (Grand Cayman) 0.17%, 10/1/10 350,000,000 350,000,000 DZ Bank AG (Grand Cayman) 0.20%, 10/1/10 320,000,000 320,000,000 Nordea Bank Finland (Grand Cayman) 0.14%, 10/1/10 350,000,000 350,000,000 Total Time Deposits (cost $1,320,000,000) U.S. Government Agencies6.1% Federal Farm Credit Bank 0.30%, 11/23/11 100,000,000 a 99,918,822 Federal Home Loan Bank 0.37%, 10/5/10 100,000,000 a 99,939,300 Federal Home Loan Mortgage Corp. 0.51%, 10/16/10 300,000,000 a,c 300,000,000 Total U.S. Government Agencies (cost $499,858,122) Repurchase Agreements12.9% Barclays Capital, Inc. 0.20%, dated 9/30/10, due 10/1/10 in the amount of $260,001,444 (fully collateralized by $261,930,500 U.S. Treasury Notes, 1%, due 7/15/13, value $265,200,019) 260,000,000 260,000,000 Deutsche Bank Securities Inc. 0.24%, dated 9/30/10, due 10/1/10 in the amount of $300,002,000 (fully collateralized by $54,219,000 Federal Agricultural Mortgage Corp., 3.15%, due 6/5/14, value $58,710,095, $213,210,000 Federal Home Loan Bank, 1.05%-3.63%, due 11/15/10-7/1/11, value $216,825,039 and $27,576,000 Federal National Mortgage Association, 4.75%, due 11/19/12, value $30,465,544) 300,000,000 300,000,000 Goldman, Sachs & Co. 0.21%, dated 9/30/10, due 10/1/10 in the amount of $200,001,167 (fully collateralized by $302,968,161 Government National Mortgage Association, 0.91%-5.50%, due 3/20/21-9/20/40, value $204,000,000) 200,000,000 200,000,000 TD Securities (USA) LLC 0.22%, dated 9/30/10, due 10/1/10 in the amount of $300,001,833 (fully collateralized by $80,086,800 U.S. Treasury Bills, due 12/30/10, value $80,053,964 and $224,028,300 U.S. Treasury Notes, 0.88%, due 1/31/12, value $225,946,074) 300,000,000 300,000,000 Total Repurchase Agreements (cost $1,060,000,000) Total Investments (cost $8,304,597,946) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities amounted to $1,434,787,199 or 17.5% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from an unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 8,304,597,946 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund September 30, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills23.7% of Purchase (%) Amount ($) Value ($) 10/7/10 0.26 100,000,000 99,995,750 10/28/10 0.23 100,000,000 99,982,750 11/12/10 0.16 100,000,000 99,981,333 11/26/10 0.22 200,000,000 199,931,556 Total U.S. Treasury Bills (cost $499,891,389) U.S. Treasury Notes12.1% 12/31/10 0.26 100,000,000 100,150,783 5/2/11 0.24 130,000,000 130,467,333 8/1/11 0.27 25,000,000 25,148,437 Total U.S. Treasury Notes (cost $255,766,553) Repurchase Agreements64.1% Banc of America Securities LLC dated 9/30/10, due 10/1/10 in the amount of $315,002,013 (fully collateralized by $281,401,300 U.S. Treasury Notes, 0.75%-4.63%, due 5/31/12-2/15/17, value $321,300,007) 0.23 315,000,000 315,000,000 Barclays Capital, Inc. dated 9/30/10, due 10/1/10 in the amount of $239,001,328 (fully collateralized by $215,465,900 U.S. Treasury Bonds, 4.38%, due 2/15/38, value $243,780,005) 0.20 239,000,000 239,000,000 BNP Paribas dated 9/30/10, due 10/1/10 in the amount of $350,002,042 (fully collateralized by $313,997,800 U.S. Treasury Inflation Protected Securities, 1.88%, due 7/15/19, value $357,000,062) 0.21 350,000,000 350,000,000 Citigroup Global Markets Holdings Inc. dated 9/30/10, due 10/1/10 in the amount of $200,001,222 (fully collateralized by $67,432,500 U.S. Treasury Notes, 1.88%, due 6/30/15, value $69,782,354, $82,250,600 U.S. Treasury Protected Securities, 2.13%, due 2/15/40, value $93,545,130 and 56,752,100 U.S. Treasury Strips, ` due 11/15/21, value $40,672,527) 0.22 200,000,000 200,000,000 Deutsche Bank Securities Inc. dated 9/30/10, due 10/1/10 in the amount of $200,001,278 (fully collateralized by $185,060,700 U.S. Treasury Notes, 3.63%, due 2/15/20, value $204,000,043) 0.23 200,000,000 200,000,000 Goldman, Sachs & Co. dated 9/30/10, due 10/1/10 in the amount of $47,000,131 (fully collateralized by $44,839,700 U.S. Treasury Notes, 2.50%, due 4/30/15, value $47,940,097) 0.10 47,000,000 47,000,000 Total Repurchase Agreements (cost $1,351,000,000) Total Investments (cost $2,106,657,942) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from an unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,106,657,942 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund September 30, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills89.1% of Purchase (%) Amount ($) Value ($) 10/14/10 0.14 2,000,000 1,999,902 10/21/10 0.06 18,920,000 18,919,342 10/28/10 0.11 106,989,000 106,980,173 11/4/10 0.13 203,655,000 203,630,402 11/12/10 0.15 85,780,000 85,765,197 11/18/10 0.15 79,000,000 78,984,187 11/26/10 0.15 91,827,000 91,806,224 12/16/10 0.15 75,000,000 74,977,042 1/13/11 0.19 68,000,000 67,963,658 2/10/11 0.19 50,000,000 49,965,625 Total U.S. Treasury Bills (cost $780,991,752) U.S. Treasury Notes10.8% 11/1/10 0.23 39,000,000 39,040,480 12/15/10 0.14 55,000,000 55,476,754 Total U.S. Treasury Notes (cost $94,517,234) Total Investments (cost $875,508,986) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from an unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 875,508,986 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skpayak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skpayak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
